NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

WILLIAM P. TULENKO,                       )
                                          )
             Appellant,                   )
                                          )
v.                                        )     Case No.   2D17-3781
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed December 19, 2018.

Appeal from the Circuit Court for
Hillsborough County; Kimberly
Fernandez, Judge.

Howard L. Dimmig, II, Public Defender,
and Christine Trakas Thornhill, Special
Assistant Public Defender, Bartow, for
Appellant.

William P. Tulenko, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, MORRIS, and LUCAS, JJ., Concur.